DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/30/2021 which amended claim and cancelled claim 6. Claims 1-5 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al (US 2018/0031833; hereinafter referred to as Ogasawara).
Regarding Claim 1, Ogasawara teaches a small adjustable projection device (Figure 1; Head-Up Display Device 10) based on a secondary reflection (see Figure 1), comprising 
a projector housing (Figure 1; Casing 17), wherein 

a first lens set is arranged on a right side of the projector housing (see Figure 1 and Paragraph [0027]; wherein it is disclosed that a plurality of optical members such as lenses arranged between this light source and the liquid crystal display panel 12a), 
a first guide slot (Figure 2; Stay 23L) and a second guide slot (Figure 2; Stay 23R) are vertically arranged on an inner wall of a left side of the projector housing (see Figures 1 and 2; Paragraph [0030]), 
a lifting support (Figure 2; Holder 21) is arranged on the first guide slot (Figure 2; Stay 23L) and the second guide slot (Figure 2; Stay 23R), the lifting support (Figure 2; Holder 21) is fitted to the first guide slot (Figure 2; Stay 23L) and the second guide slot (Figure 2; Stay 23R) via a lifting device (see Figure 2; Shafts 22L and 22R; Paragraph [0030]), 
a first reflector (Figures 1 and 2; Combiner 15) with an adjustable angle is obliquely arranged on the lifting support (see Figures 1 and 2; Paragraphs [0030]-[0031]), and 
a second reflector (Figure 1; Reflector 13) is fixedly and obliquely arranged under the lifting support (see Figure 1; wherein the top of reflector 13 is below the top of holder 21 such that the beam reflected by reflector 13 is reflected in a upward direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2018/0031833; hereinafter referred to as Ogasawara) as applied to claim 1, in view of Sasaki et al (US 2010/0073636; hereinafter referred to as Sasaki) and Ogino et al (US 5,758,940; hereinafter referred to as Ogino)
Regarding Claim 4, Ogasawara discloses the limitations of claim 1 as detailed above.
Ogasawara discloses that the light source mechanism (Figure 1; Display 12) comprises a light source (Figure 1; Backlight Unit 12b) and a plurality of optical members arranged between it and the liquid crystal display panel (see Paragraph [0027]).
Ogasawara does not expressly disclose that the light source mechanism comprises a light source; and a light guide body, an incident Fresnel lens, an LED screen and an emergent Fresnel lens are sequentially arranged, from right to left, on a left side of the light source.
Sasaki discloses a small adjustable projection device (Figure 1; Image Projector 115) based on a secondary reflection (see Figure 1), comprising a projector housing (see Figure 1), wherein a light source mechanism (Figure 1; Image Forming Section 110, Projector 120 and Fresnel Lens 127) is provided;
a first lens set (Figure 1; First Lens 123) that is arranged on a right side of the projector housing (see Figure 1);

a second reflector (Figure 1; Mobile Mirror 126) is fixedly and obliquely arranged (see Figure 1);
 the light source mechanism (Figure 1; Image Forming Section 110, Projector 120 and Fresnel Lens 127) comprises a light source (Figure 1; Light Source 121); and a light guide body (Figure 1; Tapered Light Guide 122), an incident lens (Figure 1; First Lens 123), an LED screen (Figure 1; Image Forming Section 110) and an emergent Fresnel lens (Figure 1; Fresnel Lens 127) are sequentially arranged (see Figure 1), from right to left, on a left side of the light source (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection device of Ogasawara such that the light source mechanism comprises a light source; and a light guide body, an incident lens, an LED screen and an emergent Fresnel lens are sequentially arranged, from right to left, on a left side of the light source, as taught by Sasaki, because doing so would allow for more precise control over the divergence angle/diffusion angle of the illumination light (see Sasaki Paragraph [0035]).
Ogasawara as modified by Sasaki does not expressly disclose that the incident lens is an incident Fresnel lens. 
Ogino discloses a small adjustable projection device (Figure 4), comprising a light source mechanism (Figure 4; Light Source 1, Fresnel Lenses 14, 2’ and 4 and Liquid Crystal Panel 3); wherein the light source mechanism (Figure 4; Light Source 1, Fresnel Lenses 14, 2’ and 4 and Liquid Crystal Panel 3) comprises a light source (Figure 4; Light Source 1); and a light guide body (Figure 4; Fresnel Lens 14), an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection device of Ogasawara as modified by Sasaki such that the incident lens is an incident Fresnel lens, as taught by Ogino, because doing so would provide a more compact projection display capable of eliminating adverse effects of the reduction of light capturing efficiency of a projection optical system capable of projecting light rays so that relative corner illuminance is improved and ghost interference is reduced, and of displaying an image of a satisfactory quality (see Ogino Column 3; Lines 9-15).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 4, filed 08/30/2021, with respect to the 112 rejection of claim 3 and the double patenting rejection of claim 6 have been fully considered and are persuasive. The 112 rejection of claim 3 and the double patenting rejection of claim 6 have been withdrawn. 

Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 2, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the lifting support comprises a first semicircular support frame and a second semicircular support frame, the first semicircular support frame corresponds the first guide slot on a first side, the second semicircular support frame corresponds the second guide slot on a second side, a semicircular slide slot is arranged at an arc edge of each semicircular support frame of the first semicircular support frame and the second semicircular support frame, a semicircular rack is arranged at an inner ring of the semicircular slide slot, a first connecting rod and a second connecting rod are arranged in a vertical manner between the first semicircular support frame on the first side and the second semicircular support frame on the second side, respectively, an upper end of the first reflector is fixed to the first connecting rod, a lower end of the first reflector is fixed to the second connecting rod, a first end of the second connecting rod is hinged to a center of the first semicircular support frame, a second end of the second connecting rod is hinged to a center of the second semicircular support frame, the first end of the second connecting rod is connected to a rotating motor configured to adjust the adjustable angle of an inclination of the first reflector, the first connecting rod passes through the first 
This limitation in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten. 
Dependent claims 3 and 6 would likewise be non-obvious over the prior art of record if the abovementioned amendment were performed in addition to the abovementioned 112(b) and double patenting issues being rectified.
Regarding Claim 5, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the left side of the projector housing is provided with a second lens set between the first guide slot and the second guide slot, and both front and back sides of the first reflector are mirror sides configured to reflect light.
These limitations in combination with the other limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882